     Case 3:21-cv-00305-K-BK Document 8 Filed 02/18/21    Page 1 of 1 PageID 42



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

RICO CORTEZ DUKES,                       §
             Plaintiff,                  §
                                         §
v.                                       §   CIVIL CASE NO. 3:21-CV-305-K
                                         §
                                         §
TAVARA LEE, et al,                       §
                Defendants.              §



          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff filed objections, and the Court has made a de

novo review of those portions of the proposed findings and recommendation to which

objection was made. The objections are overruled, and the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        SO ORDERED.


        Signed February 18th, 2021.



                                             ________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
